Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 1 of 31




  EXHIBIT S86 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 2 of 31




                           AlliedSignal Laminate Systems, Inc,

                              Certificate of Assistant Secretary


           The undersigned, an Assistant Secretary of AlliedSignal Laminate Systems Inc., a

  Delaware corporation (the "Corporation "), does hereby certify as follows:


           1.    Attached hereto as Exhibit A is a true and correct copy of the
  Certificate of Incorporation of the Corporation, as amended and in effect on the
  date hereof.

             2. Attached hereto as Exhibit B is a true and correct copy of certain
  resolutions duly adopted by unanimous written consent of the Board of Directors
  of the Corporation as of September 25, 2000, and such resolutions have not been
  amended, modified or rescinded and are in full force and effect on the date hereof.

          3.     Attached hereto as Exhibit C is a true and correct copy of a Certificate
  of Good Standing certified by the Secretary of State for the State of Delaware with
  respect to the Corporation dated September V, 2000.

        4.    The signature or specimen signature appearing opposite each person's
  name is his or her genuine signature or specimen signature:

       Martin B. Cohen


      Daniel K. Clift


      Mohsen Sohi

               LN WITNESS WHEREOF, I have set my hand as Assistant Secretary
  of the Corporation and affixed the seal of the Corporation as of the 29th day of
  September 2000.

  [Corporate Seal]

                                                                   (
                                                                       Mary Beth Pratt




  116776




                                                                                HON DECH 0051 CK-0000303
                                                                                       HON-DONAVAN0000312
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 3 of 31




                                                         HON DECHOOSICK- 0000304
                                                                HON- DONAVAN0000313
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 4 of 31



                           State of Delaware                                   PAGE    1


                  Office of the Secretary of State


         I,   EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF

  DELAWARE, DO HEREBY CERTIFY THAT "ALLIEDSIGNAL LAMINATE SYSTEMS

  INC." IS DULY INCORPORATED UNDER THE LAWS OF THE STATE OF

  DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE

  EXISTENCE NOT HAVING BEEN CANCELLED OR DISSOLVED SO FAR AS THE

  RECORDS OF THIS OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT

  BUSINESS.

         THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

         CERTIFICATE OF INCORPORATION,        FILED THE TWENTY -THIRD DAY OF

  JUNE, A.D. 1978, AT      10.   O'CLOCK A.M.

         CERTIFICATE OF AMENDMENT, FILED THE FIRST DAY OF FEBRUARY,

  A.D.    1979, AT-10 O'CLOCK A.M.

         CERTIFICATE OF OWNERSHIP, CHANGING ITS NAME.FROM "OAK

  TECHNOLOGY INC." TO "NORPLEX /OAK INC.           ",    FILED THE THIRTIETH DAY

  OF DECEMBER, A.D.      1986, AT 10 O'CLOCK A.M.

         CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM

  "NORPLEX /OAK INC." TO "NORPLEX OAK INC.              ",    FILED THE THIRTIETH

  DAY OF JANUARY, A.D. 1989, AT 10 O'CLOCK A.M.

         CERTIFICATE OF OWNERSHIP, CHANGING ITS NAME FROM "NORPLEX

  OAR INC." TO "ALLIEDSIGNAL LAMINATE SYSTEMS INC.                        ",   FILED THE




                                         Edward J. Free!,    Secretary   of S ate

                                         ATJTHENTICATJON:
    0856107       8310                                                          7322270
                                                         DATE:
    944233347                                                                   12-02-94

                                                                               HO N D EC HOOSICK-0000305
                                                                                       HON-DONAVAN0000314
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 5 of 31


                                                                     PAGE       2
                         State of Delaware

                Office of the Secretary of State



 SIXTEENTH DAY OF DECEMBER, A.D. 1992, AT 10:45 O'CLOCK A.M.

     AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID

 CERTIFICATES ARE THE ONLY CERTIFICATES ON RECORD OF THE

 AFORESAID CORPORATION.

     AND   I   DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES

 HAVE BEEN PAID TO DATE.




                                     Edward J. FreeI, Secretary of State

                                     AUTHENTICATION:
   0856107      8310                                                   7322270
                                                    DATE:
   944233347                   -
                                                                       12 -02 -94


                                                                           HON DECHOOSICK- 0000306
                                                                                  HON- DONAVAN0000315
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 6 of 31


                                                                               PAGE     1



                                 State of Delaware
                   Office of the Secretary of State



        I,   WILLIAM T. QUILLEN, SECRETARYOF STATE OF THE STATE OF

  DELAWARE. DO HEREBY CERTIFY THAT THE SAID "NORPLEX OAK INC.
  FILED A CERTIFICATE OF OWNERSHIP, CHANGING ITS CORPORATE TITLE TO

  "ALLIEDSIGNAL LAMINATE SYSTEMS               INC.. ".         ON THE SIXTEENTH DAY OF

  DECEMBER. A.D.    1992.   AT    10:45 O'CLOCK A.M.



                            h      *   *   *   *   x   :!   *    *




                                                                SECRETARY OF STATE

                                                   AUTHENTICATION:           *3758501
                                                                     DATE:     01/26/1993
 723026023



                                                                               HON DECH OOSI CK-0000307
                                                                                      HON-DONAVAN0000316
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 7 of 31



                                        State of Delaware

                              Office of the Secretary of State



           I,       MICHAEL RATCHFORD,              SECRETARY OF STATE OF THE STATE

   OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND

   CORRECT COPY OF CERTIFICATE OF OWNERSHIP OF THE "NORPLEX

   OAK INC.° A CORPORATION ORGANIZED AND EXISTING UNDER THE

   LAWS OF THE STATE OF DELAWARE,                            MERGING "HOLDCO INC." A

   CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
   STATE OF CALIFORNIA,                 PURSUANT TO SECTION 253 OF                     TIÌE   GENERAL

   CORPORATION LAW OF THE STATE OF DELAWARE, AS RECEIVED AND
   FILED IN THIS OFFICE THE SIXTEENTH DAY OF DECEMBER; A.D.

   1992,       AT    10:45 O'CLOCK A.M.

           AND       I   DO   HEREBY FURTHER CERTIFY THAT THE AFORESAID

   CORPORATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF

   DELAWARE.

           AND       I   DO HEREBY.FURTHER CERTIFY THAT THE SAID "NORPLEX

   OAK INC." HAS' RELINQUISHED ITS CORPORATE TITLE AND ASSUMED

   IN PLACE THEREOF "ALLIEDSIGNAL LAMINATE SYSTEMS                                      INC."

           A    CERTIFIED COPY:OF THIS CERTIFICATE HAS BEEN FORWARDED

   TO THE       APPROPRIATE COUNTY RECORDER OF DEEDS FOR RECORDING.

                                    *   *   *   *   :r   *   *   *   *   *




                                                             Michael Ratchford, Secretary of State

                                                             AUTHENTICATION:           3704046
   732351052                                                                 DATE:     12/16/1992


                                                                                              H O N D EC H OO SI C K-0 000308
                                                                                                        HON-DONAVAN0000317
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 8 of 31



                    CERTIFICATE OF OWNERSHIP AND MERGER

                                        MERGING


                                   HOLDCO INC.

                                            INTO

                                 NORPLEX OAK INC.
                                    *   *   *   *   *




        NORPLEX OAK INC.,    a   corporation organized and existing under
the laws of Delaware        the "Corporation ")

        DOES HEREBY CERTIFY:

        FIRST:    That the Corporation was incorporated on the 23rd day
of June, 1978, pursuant to the General Corporation Law of the State

of Delaware.

        SECOND:     That the Corporation owns all            of   the outstanding
shares of the stock of Holdco Inc., a corporation incorporated on
the 22nd day of January, 1985, pursuant to the General Corporation

Law of the State of California.

        THIRD:    That the Corporation, by the following resolutions of

its Board of Directors, duly by the unanimous written consent of

its members, filed with the minutes of the Board on the 14th day of

December, 1992, determined to and did merge into itself said Holdco

Inc.:

        RESOLVED, that the Corporation merge, and it hereby does merge
into itself said Holdco Inc., and assumes all of its obligations.

        RESOLVED, that the merger shall be effective upon the date of

filing with the Secretary of State of Delaware.

        RESOLVED,   that the Vice President,            Finance or other proper
officers of this corporation be and they hereby are directed to

make and execute a Certificate of Ownership and Merger Setting
                                                                                i

                                                                              id"

                                                                      HOND   ECH OOS CK-0000309
                                                                                    I



                                                                               HON-DONAVAN0000318
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 9 of 31




forth a copy of the resolutions to merge said Holdco Inc. and
assume its liabilities and obligations, and the date of adoption
thereof, and to cause the same to be filed with the Secretary of
State and a certified copy recorded in the office of the Recorder
of   Deeds    New Castle County and to do all acts and things
             of
whatsoever, whether within or without the State of Delaware, which
may be in any wise necessary or proper to effect said merger.
     RESOLVED, that the Corporation change its corporate name by
changing Article First of the Certificate of Incorporation of this
corporation to read as follows:   Article First.   The name of the
corporation is AlliedSignal Laminate Systems Inc,

                                       NORPLEX OAK INC.

                                      By:
                                                G.   JuVet
                                            ice Presiden        Finance




             r
ATTEST:



/1<-7-----
W.    Reichenbach
     F.
Secretary




                                                             HO N D ECH 00SI CK-0000310
                                                                      HON-DONAVAN000031 9
        Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 10 of 31




                                                    State
                                                       of
                                    DELAWARE
                            Office of SECRETARY OF STATE
                          I, Michael Harkins, Secretary of State of the State of Delaware,

                          do hereby certify that the attached is a true and correct copy of
                          Certificate of              Amendment

                          filed in this office on      January 30, 1989




              sscc
              titre,.                                                                                          1

       '
                                                                         Michael Harkins, Secretary of State


                                                              BY:

             <.L4:L"70.                                                           February 20, /990
                                                              DATE:


Form   130




                                                                                              HON D E C HOOS C K-0000311
                                                                                                                   I



                                                                                                        HON-DONAVAN0000320
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 11 of 31




                       CERTIFICATE OF AMENDMENT

                                  OF

                     CERTIFICATE OF INCORPORATION


       NORPLEX /OAK INC., a Corporation organized and existing
 under the laws of Delaware, does hereby certify:

       FIRST: That the directors and sole stockholder of said
 Corporation consented, effective November 30, 1988 to the
 adoption of a resolution amending the Certificate of Amendment
 of said Corporation as follows:

        RESOLVED, that Article 1 of the Certificate of
        Incorporation of the Corporation is hereby amended to
        read as follows:

              1.   the name of the Corporation is:

                   NORPLEX OAK INC.

       SECOND: That the aforesaid amendment has been duly
 adopted in accordance with the applicable provisions of Section
 242 of the General Corporation Law of the State of Delaware.

        IN WITNESS WHEREOF, said NORPLEX /OAK INC. has caused this
 certificate to be signed by its Vice President this i5' day of
 January, 1989.

                                       NORPLEyl§ruc, iNC.
                                                    /    //
                                                         '! ;1:1/n
                                                             .,




                                       By:
                                             Vice       Prese,
                                                                  y
 ATTEST:



 W. F. Reichenbach
 Secretary




                                                                      H ONDEC HOOSICK- 0000312
                                                                              HON- DONAVAN0000321
          Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 12 of 31




                                                                State
                                                                     of
                                                 DELAWARE
                                          Office of SECRETARY OF STATE
                                      I, Michael Harkins, Secretary of State of the State of Delaware,

                                      do   hereby certify that the attached is a true and correct copy of
                                      Certificate of            Ownership

                                      filed in this office on        December 30, 1986




                        TOps
       ..PME
          ,,fSX
         OFFEIgRt,
                       ./
  @
  :N,Q
  At'
      4
       Sf
         w._,-_wR


          S
             111411111III1111111111   `
                                      d                                     BY.
                                                                                        Michael Harkins, Secretary of Stare


                                                                                        711-      fill-vs-ge--\
                     1793
                                                                                                February 20, 1990
                                                                            DATE:


Form   130




                                                                                                             HOND    ECHOOSICK-0000313
                                                                                                                          HON-DONAVAN0000322
        Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 13 of 31




r,
                             CERTIFICATE OF OWNERSHIP AND MERGER
                                                MERGING
                                     OAK MATERIALS GROUP, INC.
                                                  INTO
                                        OAK TECHNOLOGY INC.




           Oak Technology Inc., a corporation organized and existing under the laws of Delaware,


           DOES HEREBY CERTIFY:


           FIRST: That this corporation was incorporated on the 23rd day of June, 1978, pursuant
     to the General Corporation Law of the State of DelawaFe.

          SECOND: That this corporation owns all of the outstanding shares of the stock of Oak
     Materials Group, Inc., a corporation incorporated on the 23rd day of June, 1967, pursuant to
     the General Corporation Law of the State of Delaware.

           THIRD: That this corporation, by the following resolutions of its Board of Directors,
     duly adopted by unanimous written consent of its members, filed with the minutes of the
     Board, on the 22nd day of December, 1986, determined to and did merge into itself said Oak
     Materials Group, Inc.:

          RESOLVED,     that Oak Technology Inc. merge, and it hereby does merge into itself Oak
     Materials Group, Inc., and assumes all of its obligations;

           FURTHER RESOLVED, that the merger shall become effective on January 1, 1987;


           FURTHER RESOLVED, that the proper officers of this corporation be and they hereby
     are directed to make and execute a Certificate of Ownership and Merger setting forth a
     copy of the resolutions to merge Oak Materials Group, Inc. and assume its liabilities and
     obligations, and the date of adoption thereof, and to cause the same to be filed with the
     Secretary of State and a certified copy recorded in the office of the Recorder of Deeds of
     New Castle County and to do all acts and things whatsoever, whether within or without the
     State of Delaware, which may be in anywise necessary or proper to effect the merger; and




                                                                                  HO N D EC HOOSICK-0000314
                                                                                            HON-DONAVAN0000323
  Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 14 of 31




      FURTHER RESOLVED that this corporation change its corporate name by changing
Article FIRST of the Certificate of Incorporation of this corporation to read as follows:
Article NAST: the name of the corporation is Norplex /Oak Inc.

      FIFTH: Anything herein or elsewhere to the contrary notwithstanding this merger may
be amended or terminated and abandoned by the board of directors of Oak Technology Inc.
at any time prior to the date of filing the merger with the Secretary of State.

      IN WITNESS WHEREOF, said Oak Technology Inc. has caused this certificate to be
signed by Bissell J. Smith, its President, and attested by Michael Van de Kerckhove, its
Secretary, this 22nd day of December 1986.

                                                 OAK TECHNOLOGY INC.


                                                 By
                                                                Preside t
ATTEST:


tByC9Secretary
         l/0^S'P""              -   °




                                         -2-


                                                                            HONDECHOOSICK- 0000315
                                                                                  HON- DONAVAN0000324
       Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 15 of 31




                                                                       State
                                                                           of
                                                       DELAWARE
                                               Office of SECRETARY. OF STATE
                                             I, Michael Harkins, Secretary of State of the State of Delaware,

                                             do hereby certify that the attached is a true and correct copy of
                                                                       Amendment
                                             Certificate of
                                             filed in this office on      February 1, 1979




Form   130
             IIIIEIIIIIiIIIiIIIIIIIIIIIIII



                                                                                   BY:


                                                                                   DATE.
                                                                                              1           2
                                                                                             Michael Harkins. Secretary of State




                                                                                                     February 20, 1990




                                                                                                                  H ON D ECH OOSICK-0000316
                                                                                                                              HON-DONAVAN0000325
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 16 of 31




                       CERTIFICATE OF AMENDMENT

                                   OF

                      CERTIFICATE OF INCORPORATION

                                   OF

                          OAK TECHNOLOGY INC.'


             Oak Technology Inc., a corporation organized and existing

  under and by virtue of the General Corporation Law of the State of

  Delaware, DOES HEREBY CERTIFY:

             FIRST:    That the Board of Directors of Oak Technology Inc.,

  by unanimous written consent of its members,       filed with the minutes

  of the Board, adopted a resolution proposing and declaring advisable

  the following amendment to the Certificate of Incorporation of said

  Corporation:

                 RESOLVED, that the Certificate of Incorporation
            of Oak Technology Inc. be amended by changing the
            EIGHTH Article thereof so that as amended, said
            Article shall be and read as follows:

                  "EIGHTH: In furtherance and not in limitation
            of the powers conferred by statute, the Board of
            Directors is expressly authorized:

                 To authorize and cause to be executed mortgages
            and liens upon the'real and personal property of the
            Corporation.

                 To set apart out of any of the funds of the
            Corporation available for dividends a reserve or
            reserves for any proper purpose and to abolish any
            such reserve in the manner in which it was created.




                                                           HOND   EC H O O S C K-0000317
                                                                         I



                                                                     HON-DONAVAN0000326
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 17 of 31




                    To designate one or more committees, each
             committee to consist of two or more of the
             directors of the Corporation, which, to the
             extent provided in the resolution or in the
             By -Laws of the Corporation, shall have and
             may exercise the powers of the Board of Direc-
             tors in the management of the business and
             affairs of the Corporation, and may authorize
             the seal of the Corporation to be affixed to
             all papers which may require it.   Such com-
             mittee or committees shall have such name or
             names as may be stated in the By -Laws of the
             Corporation or as may be determined from time
             to time by resolution adopted by the Board of
             Directors.

                   When and as authorized by the affirmative
             vote of the holders of a majority of the stock
             issued and outstanding having voting power given
             at a stockholders' meeting duly called for that
             purpose, or when authorized by the written con-
             sent of the holders of. a majority of the voting stock
             issued and outstanding, to sell, lease or exchange
             all of the property and assets of the Corporation,
             including its goodwill and its corporate franchises,
             upon such terms and conditions and for such con-
             sideration, which may be in whole or in part shares
             of stock in, and /or other securities of, any other
             corporation or corporations, as its Board of Directors
             shall deem expedient and for the best interests of
             the Corporation.

                   For the benefit of any entity owning, directly
             or indirectly, fifty percent or more of the capital
             stock of the Corporation or any entity in which the
             Corporation owns, directly or indirectly, fifty
             percent or more of the capital stock or other evi-
             dences of ownership to make contracts of guaranty
             and suretyship of all kinds, to act as co- obligor,
             to endorse or to guarantee the payment of money or
             of performance with respect to or called for by
             securities, debentures, contracts, mortgages, notes,
             charges, undertakings, or any other indebtedness or
             obligations under, but not limited to, loans,
             borrowings or advances made by any lender to any
             such entity and reflected in any instrument, note
             or agreement.



                                                         HON DECHOOSICK- 0000318
                                                                HON- DONAVAN0000327
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 18 of 31




              SECOND:    That in lieu of a meeting and vote of stock-

  holders, the sole stockholder has given written consent to said

  amendment in accordance with the provisions of Section 228 of

  the General Corporation Law of the State of Delaware.

              THIRD:.   That the aforesaid amendment was duly adopted

  in accordance with the applicable provisions of Section 242 and

  228 of the General Corporation Law of the State of Delaware.

              IN WITNESS WHEREOF,     said Oak Technology Inc. has caused

  this Certificate to be signed by JOHN YONCO,         its Vice President,

  and attested by WESLEY     S.   WALTON, its   Assistant   Secretary, this

  16th day of January, 1979.


                                      OAK TECHNOLOGY INC.


      ony
  1'?Ja   '   S                       IIy
                                            (\Vicé President




                                                               H O N D EC H OOSI C K-0000319
                                                                        HON-DONAVAN0000328
                      Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 19 of 31




                                                             State
                                                                 of
                                               DELAWARE
                                                            OF STATE
                                        Office of SECRETARY
                                                                                         of Delaware,
                                                        Secretary  of State of the State
                                  I, Michael  Harkins,
                                                                                               copy of
                                              certify that the attached is a true and correct
                                  do hereby
                                                            Incorporation
                                   Certificate of.                         23, 1978
                                                                   June
                                       filed in this office on




                 NT       op
                                         T


                                                                                                                   of State

      vA-               _a             'MS¡,                                           Michael Ilarkins, Secretary




             -"
         t?"i-""
         1111611Allllllllllll@.IIIiI
 rFn     _                             <7..                                BY:
  c
                                                                                                February 20, 1990
                    ñ99                                                     DATE:
                    A A



Form   130




                                                                                                                        HO N D EC HOOSI CK-0000320
                                                                                                                                  HON-DONAVAN0000329
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 20 of 31




                     CERTIFICATE OF INCORPORATION

                                  OF

                         OAK TECHNOLOGY INC.


            FIRST:    The name of the corporation is:

                         OAK TECHNOLOGY INC.

            SECOND:    Its registered office in the State of Delaware

  is located at No.   100 West Tenth Street, in the City of Wilming-

  ton, County of New Castle.    The name and address of its registered

 agent is The Corporation Trust Company, No.        100 West Tenth Street,

 Wilmington, Delaware 19801.

            THIRD:    The nature of the business, or objects or pur-

 poses to be transacted, promoted or carried are:

                 To manufacture, assembler Purchase or
            otherwise acquire, and to sell, lease,
            exchange, and generally deal in and with
            electronic and mechanical component parts,
            electrical and mechanical devices, apparatus
            and mechanisms of every kind and description
            and to do all things necessary and desirable
            to carry on such business; and

                To manufacture, buy, sell and deal in
           and with goods, wares, merchandise, property
           and to provide services of every kind and
           description; and

                To engage in any lawful act or activity
           for which corporations may be organized under
           the General Corporation Law of Delaware; and

                In general, to possess and exercise all
           the powers and privileges granted by the




                                                            H O N D EC HOOSICK-0000321
                                                                       HON-DONAVAN0000330
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 21 of 31




            General Corporation Law of the State of
            Delaware or by any other law of Delaware
            or by this Certificate of Incorporation
            together with any power incidental thereto,
            so far as such powers and privileges are
            necessary or convenient to the conduct,
            promotion or attainment of the business
            or purposes of the Corporation.

            FOURTH:        The total number of shares of stock which the

  Corporation shall have authority to issue is One Thousand (1,000),

  and the par value of each such share is One Dollar ($1.00)         amount-

  ing in the aggregate to One Thousand Dollars ($1,000.00).

            FIFTH:     The name and mailing address of the incorpo-

 rator is as follows:

                NAME                       MAILING ADDRESS

            Wesley    S.    Walton         8300 Sears Tower
                                           233 South Wacker Drive
                                           Chicago, Illinois 60606

            SIXTH:     The Corporation is to have perpetual existence.

            SEVENTH:        Subject to the provisions of the General

 Corporation Law of the State of Delaware, the number of directors

 shall be determined originally and from time to time as provided

 in the By -Laws.     The power to make, alter or repeal the By -Laws

 shall be in the Board of Directors, and the affirmative vote of

 a majority of the Board of Directors shall be required to so

 make, alter or repeal the By -Laws.

            EIGHTH:        In furtherance and not in limitation of the

 powers conferred by statute, the Board of Directors is expressly



                                  -2-


                                                             HON DECHOOSICK-0000322
                                                                     HON- DONAVAN0000331
      Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 22 of 31




        authbrized:

                        To authorize and cause to be executed
                   mortgages and liens upon the real and per-
                   sonal property of the Corporation.

                       To set apart out of any of the funds
                  of the Corporation available for dividends
                  a reserve or reserves for any proper pur-
                  pose and to abolish any such reserve in the
                  manner in which it was created.

                        To designate one or more committees,
                  each committee to consist of two or more
                  of the directors of the Corporation, which,
                  to the extent provided in the resolution or
                  in the By -Laws of the Corporation, shall have
                  and may exercise the powers of the Board of
                  Directors in the management of the business
                  and affairs of the Corporation, and may autho-
                  rize the seal of the Corporation to be affixed
                  to all papers which may require it.   Such com-
                  mittee or committees shall have such name or
                  names as may be stated in the By -Laws of the
                  Corporation or as may be determined from time
                  to time by resolution adopted by the Board of
                  Directors.

                       When and as authorized by the affirmative
                 vote of the holders of a majority of the stock
                  issued and outstanding having voting power given
                 at a stockholders' meeting duly called for that
wet              purpose, or when authorized by the written con-
                 sent of the holders of a majority of the voting
                 stock issued and outstanding, to sell, lease or
                 exchange all of the property and assets of the
                 Corporation, including its goodwill and its
                 corporate franchises, upon such terms and con-
                 ditions and for such consideration, which may
                 be in whole or in part shares of stock in,
                 and /or other securities of, any other cor-
                 poration or corporations, as its Board of
                 Directors shall deem expedient and for the
                 best interests of the Corporation.

                 NINTH:   Whenever   a   compromise or arrangement is pro-

       posed between this Corporation and its creditors or any class


                                     -3-


                                                                HONDECHOOSICK 0000323
                                                                       HON- DONAVAN0000332
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 23 of 31




 of them and /or between this Corporation and its stockholders or

  any class of them,    any court of equitable jurisdiction within

  the State of Delaware may, on the application in    a   summary way

 of this Corporation or of any creditor or stockholder thereof,

 or on the application of any receiver or receivers appointed

  for this Corporation under the provisions of Section 291 of

 Title   8   of the Delaware Code or on the application of trustees

 in dissolution or of any receiver or receivers appointed for

 this Corporation under the provisions of Section 279 of Title           B


 of the Delaware Code order a meeting of the creditors or class

 of creditors, and /or of the stockholders or class of stockholders

 of this Corporation, as the case may be, to be summoned in such

 manner as the said court directs.      If a majority in number re-

 presenting three - fourths in value of the creditors or class of

 creditors, and /or of the stockholders or class of stockholders

 of this Corporation, as the case may be,     agree to any compromise

 or arrangement and to any reorganization of this Corporation as

 consequence of such compromise or arrangement, the said com-

 promise or arrangement and the said reorganization shall, if

 sanctioned by the court to which the said application has been

 made, be binding on all the creditors or class of creditors,

 and /or on all the stockholders or class of stockholders, of

 this Corporation, as the case may be, and also on this Corpo-

 ration.


                                -4-


                                                            HO N D ECH OOSICK-0000324
                                                                    HON-DONAVAN0000333
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 24 of 31




             TENTH:     Meetings of the stockholders may be held out-

  side the State of Delaware, if the By -Laws so provide.         The
  books of the Corporation may be kept        (subject to any provision

  contained in applicable statutes) outside the State of Delaware

  at such place or places as may be designated from time to time

  by the Board of Directors or in the By -Laws of the Corporation.

  Elections of directors need not be by ballot unless the By -Laws

  of the Corporation shall so provide.

             ELEVENTH:    No stockholder shall have any preemptive

 rights to subscribe for or purchase any additional issues of

 stock of any kind or securities convertible into stock of any

 kind of the Corporation.

             TWELFTH:    Any and all right, title, interest and claim

 in or to any dividends declared by the Corporation, whether in

 cash,   stock or otherwise, which are unclaimed by the stockholder

 entitled thereto for a period of six years after the close of

 business on the payment date,        shall be and be deemed to be ex-

 tinguished and abandoned; and such unclaimed dividends in the

 possession of the Corporation, its transfer agents or other

 agents or depositaries, shall at such time become the absolute

 property of the Corporation, free and clear of any and all claims

 of any persons whatsoever.

            THIRTEENTH:     The Corporation shall, to the fullest

 extent to which it is empowered to do so by the General Cospo-


                                -5-



                                                             HON D ECH OOSICK- 0000325
                                                                     HON- DONAVAN0000334
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 25 of 31




  ration Law of Delaware, or any other applicable laws, as from

  time to time in effect, indemnify any person who was or is a

  party or is threatened to be made   a   party to any threatened,

  pending or completed action, suit or proceeding, whether civil,

  criminal, administrative or investigative, by reason of the fact

  that he is or was a director or officer of the Corporation or a

 division thereof, or is or was serving at the request of the Cor-

 poration as a director or officer of another corporation, joint

 venture, partnership, trust or other enterprise, against all

 expenses (including attorneys' fees), judgments, fines and amounts

 paid in settlement actually and reasonably incurred by him in

 connection with such action, suit or proceeding.

             The provisions of this Article shall be deemed to be

 a   contract between the Corporation and each director or officer

 who serves in any such capacity at any time while this Article

 and the relevant provisions of the General Corporation Law of

 Delaware or other applicable law, if any, are in effect, and any

 repeal or modification of any such law shall not affect any rights

 or obligations then existing or any action, suit or proceeding

 theretofore or thereafter brought or threatened based in whole

 or in part upon any such state of facts.

            Persons who are not covered by the foregoing provisions

 of this Article and who are or were employees or agents of the




                                                           H ON DEC H OOSICK-0000326
                                                                   HON-DONAVAN0000335
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 26 of 31




   Corporation or    a   division thereof, or are or were
                                                          serving at the
   request of the Corporation as
                                   employees or agent of another cor-
   poration, partnership, joint
                                  venture, trust or other
                                                           enterprise,
  may be indemnified to
                         the extent authorized
                                                 at any time or from
  time to time by the Board
                              of Directors of the
                                                   Corporation.
             The indemnification
                                  provided or permitted by this
  Article shall not be deemed
                                exclusive of any other rights to
 which those indemnified
                           may be entitled by law or
                                                       otherwise,
 and shall continue as to a
                              person who has ceased to be a
                                                              director,
 officer, employee or agent and
                                   shall inure to the benefit of
                                                                  the
 heirs, executors and
                       administrators of such a person.
            The Corporation shall have
                                         power to purchase and main-
 tain insurance on behalf of
                               any person who is or was a
                                                           director,
 officer, employee or agent of the
                                      Corporation, or is or was
 serving at the request of the
                                 Corporation as a director, officer,
 employee or agent of another
                                corporation, partnership, joint
venture, trust or other
                          enterprise against any liability
                                                             asserted
against him and incurred by
                              him in any such capacity, or
                                                             arising
out of his status as such,
                             whether or not the Corporation would
have the power to indemnify
                              him against such liability under
                                                                 the
provisions of this Article.

            FOURTEENTH:     The Corporation reserves the
                                                         right to
amend,   alter,   change or repeal any provision
                                                 contained in this

                               -7-




                                                          H ON D EC HOOSI CK-0000327
                                                                   HON-DONAVAN0000336
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 27 of 31




                                                     hereafter
 Certificate of _Incorporation, in the manner now or
                                                 upon stockholders
 prescribed by statute, and all rights conferred

 are granted subject to this reservation.

            I,   THE UNDERSIGNED, being the incorporator, for the

                                                  General Corpo-
 purpose of forming a corporation pursuant to the
                                               file and record
 ration Law of the State of Delaware, do make,
                                                       the facts
  this Certificate of Incorporation, do hereby certify
                                                        set my
  herein stated are true, and have accordingly hereunto

  hand this 20th day of June, 1978.



                                           Y          Xllt
                                          Wesl    .   Walt




                               -8-




                                                             HO N D ECH OOSICK-0000328
                                                                     HON-DONAVAN0000337
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 28 of 31




                                                         RO N D ECH OOSICK-0000329
                                                                 HON-DONAVAN0000338
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 29 of 31




                                            Exhibit B

                                       Excerpt from
                       Resolutions Adopted by Written Consent of the
                                     Board of Directors
                                            of
                            AlliedSignal Laminate Systems, Inc.


                     RESOLVED: That the Board of Directors hereby approves the sale by the
            Corporation of all or part of its interest in Oak -Mitsui Inc., a New York
            corporation, and Oak -Mitsui, a South Carolina partnership (the "Oak- Mitsui
            Interests "), to Mitsui Mining & Smelting (Netherlands) B.V. or any subsidiary or
            affiliate thereof, substantially upon the terms and conditions set forth in a
            Purchase Agreement, dated as of September 25, 2000, with such changes therein
            as may be approved by the proper officers of the Corporation or those holding a
            duly authorized power of attorney from the Corporation.

                    RESOLVED: That the Board of Directors determines that such sale is in
            the best interests of the Corporation and recommends to the Sole Stockholder of
            the Corporation that it authorize the sale.

                    RESOLVED: That after authorization by the Sole Stockholder of the sale
            of the Oak -Mitsui Interests, the proper officers of the Corporation or their
            designees are authorized and directed to execute and deliver such documentation
            or instruments as may be required to effect the sale of the Oak-Mitsui Interests,
            and to take such further actions and to execute and deliver such other instruments
            and documents, in the name and on behalf of the Corporation and under its
            corporate seal or otherwise, as any of them shall deem necessary or advisable to
            carry out the intent and accomplish the purpose of the foregoing resolutions.

                    RESOLVED: That the proper officers of the Corporation' are hereby
            specifically authorized to execute a Power of Attorney authorizing Daniel K.
            Clift, Director-Corporate Development, Martin B. Cohen, Vice President -
            Corporate Development, Mohsen Sohi, President- Electronic Materials and Mary
            Beth Pratt, Vice President and General Counsel -Electronic Materials, all of
            hloneywell International Inc., to take all actions and to execute and deliver all
            instruments and documents, in the name and on behalf of the Corporation and
            under its corporate seal or otherwise, as he shall deem necessary or advisable to
            effect the sale of the Oak-Mitsui Interests.




   116776




                                                                                  HO N D ECH OOSICK-0000330
                                                                                           HON-DONAVAN0000339
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 30 of 31




                                                         H O N D EC H OO SI CK-0000331
                                                                    HON-DONAVAN0000340
Case 1:16-cv-00917-LEK-DJS Document 148-24 Filed 04/06/20 Page 31 of 31



                                State of Delaware                        PAGE     1



                     Office of the Secretary of State


        I,    EDWARD   J.   FREEL, SECRETARY OF STATE OF THE STATE OF

    DELAWARE, DO HEREBY CERTIFY "ALLIEDSIGNAL
                                                LAMINATE SYSTEMS INC."

                                                 STATE OF DELAWARE AND
    IS DULY INCORPORATED UNDER THE LAWS OF THE
                                          CORPORATE EXISTENCE SO FAR
    IS IN GOOD STANDING Alit HAS, A.LEGAL

    AS THE RECORDS'OF THIS.OFFICE SHOW,          'AS   OF THE TWENTY- SEVENTH DAY

    OF SEPTEMBER, A.D.        2000.
                                                                     HAVE
        AND    I   DO HEREBY FURTHER CERTIFY THAT THE ANNUAL REPORTS

    BEEN FILED TO DATE.

        AND    I   DO HERESY FURTHER CERTIFY THAT THE FRANCHISE TAXES

    HAVE BEEN PAID TO DATE.




                                                                  4,041
                                            Edward J. Free], Secretary of State
      0856107       8300                        AUTHENTICATION: 0699965

       001486819                                                 DATE: 09 -27 -00



                                                                                      TOTRL   P.02

                                                                            HON DECHOOSICK- 0000332
                                                                                       HON- DONAVAN0000341
